DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on October 10, 2022 has been fully considered. The amendment to instant claims 1 and 22 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the composition comprising an organic vulcanizing agent including quinone dioxime, wherein the organic vulcanizing agent is present in amount up to 0.2%wt. These limitations were taken from instant specification ([0048], [0051] of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitations. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim(s) 1-2, 5-12, 16-18, 22 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994).

4. The rejection is adequately set forth on pages 3-12 of an Office action mailed on May 10, 2022 and is incorporated here by reference.

5. With respect to the amended claims 1 and 22,
Kohlstrung et al discloses a composition that can be thermally cured, comprising a vulcanization system (col. 5, line 29-32), wherein the vulcanization system is selected from the group consisting of i) sulfur and one or more accelerators, ii) peroxidic or disulfidic, such as thiuram disulfide (col. 6, lines 12-14) vulcanization systems and iii) quinones, quinone dioximes or dinitrobenzene (Abstract, col. 2, lines 36-42).
Thus, the organic vulcanization system may include sulfur and disulfides, such as thiuram disulfide, or both disulfides and quinones.
Kohlstrung et al further recites the use of a combined vulcanization system of elementary sulfur, organic accelerators and quinone dioximes, such p-benzoquinone dioxime (col. 6, lines 22-28, as to instant claim 22).
Kohlstrung et al recites the compositions comprising 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 45-47). Thus, Kohlstrung et al explicitly teaches that quinone crosslinker maybe used in amount zero or close to zero percent. 
The range of 0-3%wt includes the values of 0.2%wt and less than 0.2%wt as well.
Based on the teachings of Kohlstrung et al, it would have been further obvious to a one of ordinary skill in the art to choose and use quinone dioxime as the quinone crosslinker to be used in the combined vulcanization system of the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability. Further, based on the teachings of Kohlstrung et al that disulfides can be used as part ii) of the vulcanization system and used in preferable amount of 0.2%wt (col. 6, line 16), it would have been obvious to a one of ordinary skill in the art to choose and use the combination of 0.2%wt of thiuram disulfide and a trace amount, i.e. 0.0001%wt (i.e. close to zero percent as cited in col. 9, lines 46-47) of quinone dioxime, as the organic vulcanizing system (corresponding to component b2) of instant claim 1) in the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
6.  Though in col. 6, lines 28-32 Kohlstrung et al recites the quinones, especially quinone dioximes being used in amount 1.5-6%wt, said range is cited as preferable, but not explicitly required. Further, thought the only exemplified amounts of p-benzoquinone dioxime are 2.1%wt and 2.2%wt (Examples of Kohlstrung et al), this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

7.  All ranges in the composition of Kohlstrung et al in view of Koch are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all components in the composition of Kohlstrung et al in view of Koch, including the relative amounts of used thiuram disulfide and quinone dioxime as organic vulcanization systems, so to produce a final composition having a desired combination of properties depending on the specific end-use of the composition."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the organic vulcanization system, including quinone dioxime, in amount up to 0.2%wt. Thus, 
1) instant claim 1 is silent with respect to any properties of the composition; it is not clear which properties and at what levels are the goal of instant invention.  
2) Comparative example 2 of instant specification, comprising 0.3%wt of p-benzoquinone dioxime, has exactly the same properties (ratio of decrease in strength by heating to initial adhesive shear strength) as comparative example 3 comprising zero amount of p-benzoquinone dioxime, and better than properties of comparative example 5 also comprising zero amount of p-benzoquinone dioxime (Table 2 of instant specification). The inventive example 4, comprising 0.2%wt of p-benzoquinone dioxime, has the same properties as inventive example 5 comprising zero percent of p-benzoquinone dioxime (Table 2 of instant specification). Therefore, no substantial evidence of criticality in using up to 0.2%wt of any organic vulcanizing agent, including quinone dioxime, has been provided.

9. Claim(s) 19 is rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Kitson (US 2009/0312483).

10.  The rejection adequately set forth on pages 12-14 of an Office action mailed on May 10, 2022 and the discussion in paragraphs 5-8 above are incorporated here by reference.

11.  Claim(s) 1, 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Shibata et al (US 6,066,690).

12. The rejection adequately set forth on pages 15-17 of an Office action mailed on May 10, 2022 and the discussion in paragraphs 5-8 above are incorporated here by reference.

13.  Claim(s) 1-2, 5-12, 16-18, 22 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Gerke (US 2,687,976).

14. Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC, having glass transition temperature of -30ºC to +15ºC (Abstract) and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53, as to instant claims 5-7), specifically a statistical copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur, one or more accelerators and quinone dioximes (Abstract; col. 6, lines 23-25);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35, col. 9, lines 45-46, as to instant claims 1, 10); accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48, as to instant claims 8, 10); the quinone cross-linker is present in amount of 0-3%wt (col. 9, lines 46-47);
c) 10-45%wt of a filler (col. 6, lines 33-36, as to instant claims 10, 11);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65, as to instant claims 1, 10, 18), butadiene copolymers with styrene, isoprene rubbers, specifically cis-1,4-polybutadiene (Example 1, page 13);
f) up to 25%wt of an active carboxyl groups-containing polybutadiene with molecular mass of 1,000-10,000 (col. 7, lines 49-55; Example 1, page 13); 
g) up to 40%wt, or 5-25%wt of an aromatic hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33, as to instant claim 9).

15.   The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
Both physical and chemical blowing agents are present in amount of 0-6%wt (col. 9, lines 15-17), and thereby can be both 0%wt as well (as to instant claims 1, 2). It would have been further obvious to a one of ordinary skill in the art to choose and use 0%wt of both physical and chemical blowing agents. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
The component f) is cited in col. 9, lines 8-10 as polybutadiene with active carboxyl groups, i.e. plural carboxyl groups, and thereby at least two carboxyl groups appear to be present.

16.  All ranges in the composition of Kohlstrung et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17.  The specific composition comprises (col. 9, lines 1-26):
0-12%wt, or 1.5-5%wt of a solid rubber (as to instant claims 1, 10);
5-65%wt, or 10-50%wt of a liquid or paste styrene-butadiene copolymer (as to instant claims 1, 10);
0-25%wt, or 1-12%wt of carboxyl groups-containing polybutadiene with Mw of as low as 1,000 (as to instant claim 1, 10);
0-40%wt, or 2-30%wt of a plasticizer (as to instant claim 9);
0-40%wt, or 2-30%wt of a hydrocarbon resin (as to instant claims 1, 10);
0.5-6.5%, or 0.8-4%wt of sulfur;
0.25-7.5%wt, or 0.5-5%wt of vulcanization accelerator;
0-6%wt of a chemical blowing agent (as to instant claim 1);
0-6%wt of a physical blowing agent (as to instant claim 2);
10-45%wt of a filler (as to instant claim 11),
the composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of at least 0.5 (col. 11, lines 10-15, as to instant claim 12).
The particularly preferred compositions comprise 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 35-60).

18. The specific Example 15 comprises the following composition:
A) 15%wt of rape seed oil (i.e. plasticizer, as in col. 8, lines 34-39);
B) 9%wt of statistical polystyrene-polybutadiene copolymer, Tg -7ºC; styrene content 40%wt, vinyl fraction 55%mol, Mw 15,000 (as to instant claims 5-7);
C) 5.4%wt of solid polybutadiene;
D) 6%wt of active carboxyl groups-containing polybutadiene with Mw of 2100;
E) 18.5%wt of aromatic hydrocarbon resin;
F) 2.1%wt of sulfur;
G) 0.7%wt of MBTS (vulcanization accelerator);
H) 15.3%wt of mica and 11.5%wt of graphite (filler),
The composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of 1.04 (col. 19, lines 12-35, as to instant claim 12).
The composition is preferably characterized in that its viscosity at a temperature in the range of 15-60ºC is such that it can be pumped with a pump (col. 10, lines 1-5, as to instant claim 10).

19.  Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
-the cis-1,4 polybutadiene solid rubber of Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

20.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.

21. Though the active carboxyl groups-containing polybutadiene with molecular mass of 1,000-10,000 (component D) in Example 15) is not explicitly specified as liquid, since said polubutadiene is having molecular mass of as low as 1,000, therefore, said component will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, in liquid state as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is further noted that the polybutadienes having Mw of 1,000-50,000 are used as liquid polydiene component a4) as claimed in instant invention (see [0042] of instant specification).

22. As to instant claim 1,  Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides or disulfides (col. 6, lines 1-10), and/or b3) quinones/quinone dioximes (col. 6, lines 19-22). The combined vulcanization systems can also be employed (col. 6, lines 22-25). Therefore, based on the teachings of Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of the vulcanization systems b1), b2) and b3) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
23. Further, in the specifically cited compositions the sulfur is used in amount of 1-3%wt and quinone (i.e. an organic vulcanizing system) is used in amount of zero to 3%wt, which ranges are overlapping with those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

24.  Thus, Kohlstrung et al explicitly teaches that quinone crosslinker maybe used in amount zero or close to zero percent. 
The range of 0-3%wt includes the values of 0.2%wt and less than 0.2%wt as well.
Based on the teachings of Kohlstrung et al, it would have been further obvious to a one of ordinary skill in the art to choose and use quinone dioxime as the quinone crosslinker to be used in the combined vulcanization system of the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability. Further, based on the teachings of Kohlstrung et al that disulfides can be used as part b2) of the vulcanization system and used in preferable amount of 0.2%wt (col. 6, line 16), it would have been obvious to a one of ordinary skill in the art to choose and use the combination of 0.2%wt of thiuram disulfide and a trace amount, i.e. 0.0001%wt (i.e. close to zero percent as cited in col. 9, lines 46-47) of quinone dioxime, as the organic vulcanizing system (corresponding to component b2) of instant claim 1) in the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
25.  Though in col. 6, lines 28-32 Kohlstrung et al recites the quinones, especially quinone dioximes being used in amount 1.5-6%wt, said range is cited as preferable, but not explicitly required. Further, thought the only exemplified amounts of p-benzoquinone dioxime are 2.1%wt and 2.2%wt (Examples of Kohlstrung et al), this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

26. Further, though Kohlstrung et al does not explicitly recite the use of quinone dioxime in amount up to 0.2%wt,
Gerke discloses rubber sealant compositions (col. 1, lines 1-3) comprising diene-based, including polybutadiene and styrene-butadiene rubbers, further cured with a curing system comprising a p-quinone dioxime (which is the same as p-benzoquinone dioxime, as to instant claim 22), wherein said p-quinone dioxime is used in amount of 0.01-0.2 pbw per 100 pbw of the rubber (col. 3, lines 10-22; col. 3, lines 40-50; col. 3, lines 67-74), wherein Gerke teaches that the quinone dioxime used in amount of as low as 0.015 phr provides excellent sealing properties (col. 5, lines 1-25) and the sealant composition has highly advantageous sealing properties over a wide curing range so that it is readily adaptable to commercial production conditions (col. 5, lines 33-39) and produces a vulcanizate having a modulus of 25-150 lb/in2 at 400% elongation (col. 3, lines 67-68).

27. Since both Kohlstrung et al and Gerke are related to sealant compositions based on diene rubbers and styrene-butadiene rubbers, cured with quinone dioxime curing system, and thereby belong to the same field of endeavor, wherein Gerke  teaches the use of p-quinone dioxime curing agent in amount of 0.01-0.2 phr, providing excellent sealing properties and a broad range of modulus at 400% elongation, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gerke  and Kohlstrung et al, and to use, or obvious to try to use p-quinone dioxime as at least part of the vulcanization system in the composition of Kohlstrung et al, in amount of 0.01-0.2 phr, i.e. as low as 0.01 phr, as taught by Gerke, since such amount provides excellent sealing properties and allows to produce vulcanizate with a relatively broad range of modulus at 400% elongation, given such is desired, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

28. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the organic vulcanization system, including quinone dioxime, in amount up to 0.2%wt. Thus, 
1) instant claim 1 is silent with respect to any properties of the composition; it is not clear which properties and at what levels are the goal of instant invention.  
2) Comparative example 2 of instant specification, comprising 0.3%wt of p-benzoquinone dioxime, has exactly the same properties (ratio of decrease in strength by heating to initial adhesive shear strength) as comparative example 3 comprising zero amount of p-benzoquinone dioxime, and better than properties of comparative example 5 also comprising zero amount of p-benzoquinone dioxime (Table 2 of instant specification). The inventive example 4, comprising 0.2%wt of p-benzoquinone dioxime, has the same properties as inventive example 5 comprising zero percent of p-benzoquinone dioxime (Table 2 of instant specification). Therefore, no substantial evidence of criticality in using up to 0.2%wt of any organic vulcanizing agent, including quinone dioxime,  has been provided.

29. Though Kohlstrung et al discloses the solid rubber having cis 1,4-double bonds in amount of more than 85% (col. 7, lines 58-60), Kohlstrung et al does not specify said solid rubber having Mooney viscosity of 20-60.

30. However, Koch discloses a hot-vulcanizable pumpable rubber-based adhesive/sealant composition comprising a combination of a solid butadiene rubber and a liquid diene rubber (Abstract), further in combination with carbon black and plasticizers (col. 3, lines 20-35) and vulcanized by sulfur/accelerator vulcanization system (col. 3, lines 44-45), 
wherein the solid rubber is specified as having at least 95% of cis 1,4-double bonds and Mooney viscosity of 46-50 (col. 3, lines 9-17; col. 4, lines 61-66; col. 5, lines 1-5, also as to instant claim 17).
The composition is used in automobile industry (col. 3, lines 42-44; Abstract).

31. Since both Kohlstrung et al and Koch  are related to heat-curable pumpable sulfur-vulcanized compositions comprising a solid butadiene rubber and a liquid diene rubber, used as sealants in automobile industry (col. 1, lines 24-28; col. 2, lines 15-16; col. 10, lines 51-63), and thereby belong to the same field of endeavor, wherein Kohlstrung et al does not specify Mooney viscosity of used solid rubber, but Koch teaches the solid rubbers having Mooney viscosity of 45-50, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Koch  and Kohlstrung et al, and to include, at least partially, or obvious to try to include, at least partially, the solid rubber of Koch as the solid rubber component in the composition of Kohlstrung et al, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32.  Since the composition of Kohlstrung et al in view of Gerke and Koch is substantially the same as that claimed in instant invention, i.e. having the same components in the same amounts as those claimed in instant invention or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Kohlstrung et al in view of Gerke and Koch would be reasonably expected to comprise the properties having ranges the same as, overlapping with or close to those as claimed in instant invention as well, including a loss factor tan delta as that claimed in instant invention, and when baked forming a cured material having a ratio of decrease in strength at 190ºC of within 30% (as to instant claims 10, 12, 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

33.  Further, based on the teachings of Kohlstrung et al in view of Gerke and Koch, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the used components, including the choice of type and amounts of an overall organic vulcanization system and the amount of quinone dioxime in said organic vulcanization system, so to produce the final composition having a desired combination of properties, depending on the specific end use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

34. Claim(s) 19 is rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Gerke (US 2,687,976), in further view of Kitson (US 2009/0312483).

35. The discussion with respect to Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Gerke (US 2,687,976) set forth in paragraphs 13-33 above, is incorporated here by reference.

36. Though Kohlstrung et al in view of Koch and Gerke disclose the composition being an adhesive and/or sealant (col. 1, lines 13015); Kohlstrung et al in view of Koch and Gerke (US 2,687,976) do not specify the carboxyl group-containing liquid polydiene rubber having a glass transition temperature of less than -30ºC.

37. However, Kitson discloses an adhesive composition comprising a combination of a solid butadiene rubber and a liquid polyene rubber (Abstract, [0013]), wherein the liquid rubber includes carboxyl terminated isoprene rubbers and are specified as having a glass transition temperature (Tg) of less than -50ºC ([0015]).

38.  Since Kitson and Kohlstrung et al in view of Koch and Gerke are related to adhesive/sealant compositions comprising a combination of a solid rubber and a liquid polydiene rubber, including carboxyl-terminated rubbers, and thereby belong to the same field of endeavor, wherein Kitson recites the used liquid rubbers, including carboxyl-terminated rubbers, as  having Tg of -50ºC, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kitson and Kohlstrung et al in view of Koch and Gerke, and to include, or obvious to try to include, at least partially, the liquid carboxyl-terminated rubber having Tg of less than -50ºC of  Kitson as the liquid carboxyl-containing rubber in the composition of Kohlstrung et al in view of Koch and Gerke as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

39.  Claim(s) 1, 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Gerke (US 2,687,976), in further view of Shibata et al (US 6,066,690).

40. The discussion with respect to Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Gerke (US 2,687,976) set forth in paragraphs 13-33 above, is incorporated here by reference.

41.  Though Kohlstrung et al discloses the solid polydiene rubber (component e)) being a copolymer of butadiene with other comonomers such as styrene and/or acrylonitrile (col. 7, lines 57-66), Kohlstrung et al does not teach said copolymer being a butadiene-isoprene.

42. However, Shibata et al discloses a heat-vulcanizable rubber composition comprising rubber component in solid form, a sulfur-based vulcanizing agent, vulcanizing accelerators (col. 2, lines 42-45, 65-67) and foaming agents (col. 4, lines 15-25), used for making adhesives and sealants (col. 1, lines 14-16), wherein the solid rubber is specified as being butadiene-styrene copolymer, butadiene acrylonitrile copolymer and further butadiene-isoprene  copolymer (col. 2, lines 30-36).

43. Since both Shibata et al and Kohlstrung et al in view of Koch and Gerke are related to heat-curable/vulcanizable rubber compositions comprising polydiene-based rubbers, sulfur-based curing agents, foaming agents, and used for making adhesives and sealants (see col. 10, lines 51-53 of Kohlstrung et al  and col. 1, lines 13-15 of Shibata et al), and thereby belong to the same field of endeavor, wherein Shibata et al teaches the use of not only butadiene-styrene copolymers and butadiene-acrylonitrile copolymers as solid rubbers, but further butadiene-isoprene copolymers, therefore, based on the combined teachings of Shibata et al and Kohlstrung et al in view of Koch and Gerke, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the butadiene-isoprene copolymer as the solid rubber in the composition of Kohlstrung et al in view of Koch and Gerke as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
44.  Applicant's arguments filed October 10, 2022 have been fully considered but they are moot in light of discussion set forth above.

45. Further, with respect to Applicant’s arguments regarding the rejection of Claim(s) 19 under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994) and Kitson (US 2009/0312483), it is noted that:
1) Kohlstrung et al in view of Koch and Kitson are related to adhesive/sealant compositions comprising a combination of a solid rubber and a liquid polydiene rubber, including carboxyl-terminated rubbers, and thereby belong to the same field of endeavor, even though maybe used for in different markets with different intended uses.
2) Kitson is a secondary reference which was applied for specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764